Title: From James Madison to Carlos Martínez de Yrujo, 7 July 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,
Washington Department of State July 7th. 1803.
I have lately received a letter from the Merchants of this District, stating the inconveniencies they suffer from the circumstance of no Consul or Commercial Agent of His Catholic Majesty being established nearer to it than Baltimore, whilst the Royal ordinances of Spain require their certificates as essential to the admission of American vessels into its ports. They have also intimated their hope that you would not be averse to appointing such an agent to reside among them.
The Consuls of Spain are few in the United States, and their number, compared with that of the ports of entry, as exhibited in the enclosed list, will manifest that the intercourse of the two countries must meet with very serious obstruction by the continuance of the ordinances in their present form. Viewing moreover the object of the certificates as not susceptible of being secured, where they relate to vessels clearing from ports different and remote from the residence of the Consul to whose agency recurrence is had, and as they are not reciprocally exacted by the United States from spanish vessels, we can the more confidently appeal to the intelligence and justice of your Government to dispense with them. These considerations will hereafter be further impressed upon its attention; but in the mean time permit me to recommend to your favor the case of the merchants of this District, and, if your powers are competent, that you will adopt the same means of extenuating similar inconveniencies in such of the other ports as you may see fit.
As the season is advancing when the maladies which have occasionally afflicted our seaports have, in former years, made their appearance, and as our Commerce to spain has been subjected, under the influence of alarms excited by the apprehension of those maladies, to very severe precautionary regulations, enforced in the most rigid manner, I avail myself of this occasion to request you to take the measures which may seem best calculated to secure us against the unnecessary and premature application of them, and which may be coincident with the arrangment taken on our part to satisfy the spanish authorities upon the subject. With great consideration and respect, I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosure not found.



   
   Letter not found.


